"O l'§lcl' N)

Mr. Hershei Franks #285287
wayne Scott Unit
6999 Retrieve Rd.
Angieton, Texas 77515

duly 14, 2015

Court of Criminai Appeais
District Cierk; Abel Acosta
Supreme Court Bldg.

201 w. 14th St. Rm. 108
P.O. Box 12308

Austin, Texas 78711-2308

Re: EX PARTE HERSHEL FRANKS WRIT NO. 278414-1.

Bear Mr. Acosta;

Piease find enciosed my response the District Attorney's objections and
order. Piease fiie this in the above entitled cause and bring it to your court's
attention to be heard with this cause. I want to thank you in advance for your
time and attention in this very important matter. I await your court' s response
at their earliest convenience.

Respectfuiiy requested,

\R…§ MQ\

Hershei Franks

HL,@” W§® U_N

ga@@ny@s§pnnwwm APPEAL
s
JUL §§ §@ii

nbaifi@@§ia,©ierk

Cause No.278414-I

. E,x PARTE § THE couRT oF cRIMINAL APPEALs
HERSHEL FRANks, v § AusTIN, TExAs '

Applicant
l APPLICANT'S RESPQNSE TO THE STATE'S 0RIGINAL ANSHER
TO THE HONORABLE JUSTICES OF SAID COURT:

COHES NOH, HERSHEL FRANKS, Applicant herein and in support of this motion

will show this Honorable Court the following:
I.

Applicant present claims are based upon a factual predict that have not
been previously available. Applicant hasn now provided documentation verifying
that both the factual and legal basis of these claims was unavailable. On
0ctober 6, 2014 applicant wrote to the Harris County District Clerk: Chris
Daniel seeking two copies of two different indictments. See attached Ex. A. On
11-11-14 upon receipt from the District Clerk (a copy is now attached as Ex. B)
- applicant was totally unprepared to discover that the Grand Jury returned a "NO
BILL." Applicant quickly prepared and submitted his present 11.07.

Applicant previously had no way of knowing that the Grand Jury issued a "NO
BILL" and subsequentlyl the District Attorney forged an indictment to bring
applicant to trial. Applicant in his widest dreams did not even imagine this
documentation existed nor that the District Attorney engage in such illegal
conduct just to convict applicant, Therefore, it was impossible for applicant to
have previously presented his present claims. Because the factual and legal
basis were unavailable. See TEX.CODE OF CRIM. PROC. ANN art. 11.07 §4(a)(1):

"The current claims and issues have not been and could not have been
presented previously in an original application or in a previously

considered application filed under this article because the factual §§
legal basis for the clain\ was unavailable on the date the application

filed the previous application."

Because applicant has provided specific facts establishing that the "NO

`BILL"` was previously unavailable which forms both the factual and legal basis of
the claims in this 11.07 supra. Therefore, the claims in this 11.07 supra are
exempt from being dismissed due to the second successive writ. 11.07 §4 a)(l).
HHEREFORE, FREHISES CONSIDERED, Applicant prays that this Honorable court
will overruled the recommendations of the D.A. and reach the merits of each
claim applicant has _presented in his 11.07 supra, and grant him any other or

additional relied is justly entitled to, it is so prayed.

Respectfully submitted, m

\\e\awt \1‘»

Hershel Franks

,// ' 'Ehan(s Hershel 1285237'
wayne Scott uni;,i
6999 Retrievel§o.
Angleton, Texas 77515

.`/

. 0ctober 6, 2014 ` ;§§,
§ " ChdsDanml il if
District Clerk Dl$frlct Clerk »"_
Chris Daniel ‘ N y ` j tx
210 Caroline St. Ste. 420 nm.. o 0 1 Zopl' i 11 z
1 '- »r

Houston, Texas 77002

 

Re: Optaining two copies of my indictments. ,anny _ ii=i\ q

wear Mr. Daniel; _/

Sir, 1 sincerely need your assistance. l need two copies of my original
indictment in cause #134805 NOI THE SECOND OFFENDER. The char e is ROd&ER¥ 51
A§SAULI. Also two copies of my indictment in cause §1091 6 the charge is
RUBBERY BY AS$AULT. l will enclose a four dollar money order for payment. l want
to thank you in advance for your time and attention in tnis matter.

Re 'ectfully requested,

 
 
   

ranks Hershel

~" ~‘~;~ ~ ~~ *:'~:`~-~'~~' `~ - vf}/@ J/v( E Xl'll BIT A A~..».._._..._._.;_“;:..`: ,::`5;___.:____

 

 

November 14, 2014

Hershel Franks #285287
Wayne Scott Unit

6999 Retrieve Rd.
Angleton, Texas 77515

Re: Your Request Received: l 1/11/14
Reference Name: Franks, Hershel
Cause Number: #278482

Dear Mr. Franks

Certif`ied copies of the Criminal document(s) in the above referenced cause number(S) _are
enclosed.b

§ Other: Receipts

Your Receipt is enclosed. lf you are due a refund, it will automatically be processed by the Harris County
Auditor’s Off`lce.

Sincerely,

ChriS'Daniel, District Clerk
Harris County, Texas

By fw

Denise Elliott, Deputy District Clerk

Enclosure

201 CABOL|NE - P.O. BOX 4651~ HDUS'I'ON. TEXAS ~ -77210-46_5_1 - (713) 755»7300

_ www.hcdistrictc|erk._com__ _